WANAMAKER, J.:
1. State constitutions are primarily' limitations upon political power, and secondarily delegations of political power.
2. Section 6, Article IV, of the Constitution of Ohio, defines the¡ appellate jurisdiction of the courts of appeals in these words: “Appellate jurisdiction in the trial of chancery cases, and, to review, affirm, modify or reverse the judgments of the courts of common pleas,” etc. Such limitation of “appelate jurisdiction,” to the “trial” of chancery cases,’ denies to the general assembly the power to extend that jurisdition to the “trial of any other class of cases than chancery cases. Cincinnati Polyclinic v. Balch, 92 Ohio St. 415, and Wagner v. Armstrong, 93 Ohio St. 443, approved and followed.)
3. Chancery cases do not now and never have comprehended proceedings in disbarment or suspension of attorneys at law.
Judgment affirmed.
Jones, Matthias and Day, JJ., concur.